DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3,6 are objected to because of the following informalities:  
In claim 3, “a side facing a heel” is read as “a side facing a heel of the shoe”.
In claim 6, “a heel” is read as “a heel of the shoe”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-6,8,10-14,18-20,22, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said projections” in line 6, “said plurality of projections” in line 7, “said projections” in line 8, “said projections” in line 10, “said projections” in line 12, it is unclear the Applicant wants to mention a plurality of forefoot projections or a plurality of rearfoot projections or both a plurality of forefoot projections and a plurality of rearfoot projections? For the purpose of applying arts, “said projections” are best understood as both a plurality of forefoot projections and a plurality of rearfoot projections.
Claim 1 recites “said recesses” in line 5, it is unclear the Applicant wants to mention the recesses in the forefoot region or the recesses in the rearfoot region or both the recesses in the forefoot region and the recesses in the rearfoot region?
Claim 1 then recites “the recesses tapering such that in a region surrounding each forefoot projection the contact surface is in contact with the sole”, it is unclear the Applicant wants to mention the recesses in the forefoot region or the recesses in the rearfoot region or both the recesses in the forefoot region and the recesses in the rearfoot region?
Claim 1 recites “the gap defined between a first projection and a lateral wall of the corresponding recess” in line 12, it is unclear “the gap” in line 12 is the same or different from “a gap” in line 10? For the purpose of applying art, “the gap” in line 12 is best understood as another gap defined between a first projection and a lateral wall of the corresponding recess.
Claim 3 recites “said gap” in line 1, it is unclear which gap the Applicant wants to mention? as there are at least two different gaps in claim 1.
Claim 4 recites “the projection comprises a lateral wall portion” in line 1, it is unclear which projection the Applicant wants to mention as there are a plurality of forefoot projections and a plurality of rearfoot projections.
Claim 4 recites “the toe”, “the heel” in line 2, there is insufficient antecedent basis for this limitation in the claim. For the purpose of applying art, “the toe” is best understood as a toe of the shoe, and “the heel” is best understood as a heel of the shoe.
Claim 5 recites “the projection” in line 1, it is unclear which projection the Applicant wants to mention as there are a plurality of forefoot projections and a plurality of rearfoot projections in claim 1.
Claim 8 recites “the gap” in line 1, it is unclear which gap the Applicant wants to mention? as there are at least two different gaps in claim 1.
Claim 10 recites “said gap” in line 1, it is unclear which gap the Applicant wants to mention? as there are at least two different gaps in claim 1.
Claim 10 recites “said recess” in line 1, it is unclear which recess the Applicant wants to mention? any recess of the midsole or a recess in a forefoot region or a recess in a rearfoot region?
Claim 11 recites “said gap” in line 1, it is unclear which gap the Applicant wants to mention? as there are at least two different gaps in claim 1.
Claim 12 recites “said recesses” in line 2, it is unclear which recess the Applicant wants to mention? recesses in a forefoot region or recesses in a rearfoot region or both?
Claim 13 recites “said projections” in line 1, it is unclear which projections the Applicant wants to mention as there are a plurality of forefoot projections and a plurality of rearfoot projections in claim 1.
Claim 14 recites “said projections” in line 1, it is unclear which projections the Applicant wants to mention as there are a plurality of forefoot projections and a plurality of rearfoot projections in claim 1.
Claim 24 recites “a midsole can be removably accommodated inside said upper”, it is unclear a midsole is removably accommodated or not removably accommodated?
Claim 24 recites “said projections” in line 8, “said plurality of projections” in line 9, “said projections” in line 10, “said projections” in line 12, “said projections” in line 14, it is unclear the Applicant wants to mention a plurality of forefoot projections or a plurality of rearfoot projections or both a plurality of forefoot projections and a plurality of rearfoot projections? For the purpose of applying arts, “said projections” are best understood as both a plurality of forefoot projections and a plurality of rearfoot projections.
Claim 24 recites “said recesses” in line 7, “said recesses” in line 9, “said recesses” in line 12, “the recesses” in line 22, it is unclear the Applicant wants to mention the recesses in the forefoot region or the recesses in the rearfoot region or both the recesses in the forefoot region and the recesses in the rearfoot region?
Claim 24 recites “the gap defined between a first projection of the forefoot projections and a lateral wall of the corresponding recess” in line 14 , “the gap defined between a second projection of the forefoot projections and a lateral wall of the corresponding recess” in line 16, it is unclear “the gap” in line 14 and/or “the gap” in line 16 is the same as “a gap” in line 12 or not?
Claim 24 recites “said forefoot region” in line 10, “the rearfoot region” in line 20, there is insufficient antecedent basis for this limitation in the claim.
Any remaining claims are rejected as depending from a rejected base claim. 
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3,8,10-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20160324264) in view of Pawlus (US 20040255486), Young-Chul (US 20070277401)(hereinafter Young) and Trommer (US 20060064899).
Regarding claim 1, Johnson teaches a shoe comprising an upper (fig. 8, upper 60), a sole (fig. 8, outsole 62) which defines a substantially flat tread surface that is configured to contact ground (fig. 8), and a midsole (fig. 8, midsole 64) that can be removably accommodated inside said upper and can be placed on top of said sole (fig. 11, para. [0044]), said midsole comprising a forefoot projection (fig. 8, protrusion 100) in a forefoot region and a rearfoot projection (fig. 8, protrusion 100) in a rearfoot region, which are received inside corresponding recesses made in said sole (fig. 11, para. [0044]), said recesses being blind at a relative bottom surface such that said projections do not project from said tread surface (fig. 11), wherein one end of said plurality of projections is in contact with said bottom surface of said recesses at least in said forefoot region (fig. 11) such that said projections are subjected to compression by the foot of the wearer during a walking movement (para. [0033], midsole is constructed of flexible, compressible, shock-absorbent, and/or deformable materials);
wherein said projections comprise a first projection and a second projection (fig. 8, protrusions 100), 
wherein said upper comprises a base surface having a first through-opening (fig. 8A, open area 94) that occupies a central region of the forefoot region, and a second through-opening (fig. 8A, open area 94) that occupies a central region of the rearfoot region, and 
wherein each of the forefoot projection extends from a contact surface of the midsole, the recesses tapering such that in a region surrounding each forefoot projection the contact surface is in contact with the sole (para. [0043], [0044], midsole 64 has protrusions extending downwardly away from the ledge 98; the ledge 98 rests upon the extension 82 of gasket 78 of the outsole 62).
Johnson does not teach a plurality of forefoot projections in a forefoot region and a plurality of rearfoot projections in a rearfoot region, the plurality of forefoot projections and the plurality of rearfoot projections passing through said first through-opening and through said second through-opening, respectively. 
However, in the same field of endeavor, Pawlus teaches the plurality of forefoot projections and the plurality of rearfoot projections (fig. 6, treads of the chassis 608) passing through said first through-opening and through said second through-opening (fig. 6, openings 602, 604), respectively. 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Johnson with the teaching of Pawlus that the plurality of forefoot projections and the plurality of rearfoot projections passing through said first through-opening and through said second through-opening, respectively for the benefit of providing interchangeable components for the shoe and versatile midsole with interior cushioning and protrusions matched to a particular use of the shoe (Pawlus, para. [0028]).
The modified Johnson-Pawlus does not teach a gap remains defined between a projection and a lateral wall of the corresponding recess, the gap defined between a first projection and a lateral wall of the corresponding recess has a different size than a gap defined between a second projection and a lateral wall of the corresponding recess.
 However, in the same field of endeavor, Young teaches a plurality of forefoot projections in a forefoot region (fig. 3, protrusions 131 at the forefoot region) and a plurality of rearfoot projections in a rearfoot region (fig. 3, protrusions 131 at the rearfoot region), a gap remains defined between a projection and a lateral wall of the corresponding recess (fig. 7, there is a gap between the protrusions of element 130 and a lateral wall of the recess of the outsole 110 at the area of inverted U-shaped sections), the gap defined between a first projection and a lateral wall of the corresponding recess has a different size than a gap defined between a second projection and a lateral wall of the corresponding recess (there are different shapes of protrusions 131, which are fitted into different shapes of recesses in the outsole 110, then gap defined between a first projection and a lateral wall of the corresponding recess has a different size than a gap defined between a second projection and a lateral wall of the corresponding recess). Young also teaches in a region surrounding each forefoot projection the contact surface is in contact with the sole (fig. 7, midsole comprises element 130 and 120; in a region surrounding each forefoot projection 131, the contact surface of the element 120 is in contact with the outsole 110). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the midsole of the modified Johnson-Pawlus with a gap defined between a projection and a lateral wall as taught by Young for the benefit of absorbing impact transferred through each protrusions, so that the shoe sole can effectively absorb external impact and an inner bottom section of the footwear can be horizontally maintained even if a user walks on an unpaved road, thereby attenuating foot fatigue (Young, para. [0013]).
The modified Johnson-Pawlus-Young does not teach the first projections and the second projections comprise respective graphic element. However, in the same field of endeavor, Trommer teaches indicia (37) can be printed on the lower surface of the midsole (34) and visible through the clear outsole (22); the indicia (37) can be marks or names of the institution, logos, instructions, etc. (para. [0027]). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the bottom surface of the midsole of the modified Johnson-Pawlus-Young with the indicia visible through the outsole as taught by Trommer for the benefit of allowing the indicia visible through the outsole while resisting tampering or altercation (Trommer, para. [0027]). Then the modified Johnson-Pawlus-Young-Trommer teaches the first projections and the second projections comprise respective graphic elements. 
Regarding claim 3, the modified Johnson-Pawlus-Young-Trommer does not teach the gap has different characteristics on a side facing a toe of the shoe to characteristics on a side facing a heel. 
However, Young teaches the gap has different characteristics on a side facing a toe of the shoe to characteristics on a side facing a heel (fig. 7, the gap portion on the side facing the toe of the shoe has orientations toward the toe of the shoe and positions closer to the toe portion than the gap portion on the side facing the heel).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified Johnson-Pawlus-Young-Trommer with a gap has different characteristics on a side facing a toe of the shoe to characteristics on a side facing a heel as taught by Young for the benefit of absorbing impact transferred through each protrusions, so that the shoe sole can effectively absorb external impact and an inner bottom section of the footwear can be horizontally maintained even if a user walks on an unpaved road, thereby attenuating foot fatigue (Young, para. [0013]).
Regarding claim 8, the modified Johnson-Pawlus-Young-Trommer does not teach the gap between the first projections and the lateral walls is no greater than between 0.25 mm and 0.75mm and the gap between the second projections and the lateral wall is no greater than between 1mm and 2mm. However, it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of gap sizes in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the gap sizes between the projection and the lateral wall involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 10, the modified Johnson-Pawlus-Young-Trommer does not teach the gap is defined in the recess at least in the toe-to-heel direction of the shoe. 
However, Young teaches the gap is defined in the recess at least in the toe-to-heel direction of the shoe (fig. 7).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified Johnson-Pawlus-Young-Trommer with a gap defined in the recess at least in the toe-to-heel direction of the shoe as taught by Young for the benefit of absorbing impact transferred through each protrusions, so that the shoe sole can effectively absorb external impact and an inner bottom section of the footwear can be horizontally maintained even if a user walks on an unpaved road, thereby attenuating foot fatigue (Young, para. [0013]).
Regarding claim 11, the modified Johnson-Pawlus-Young-Trommer does not teach the gap widens in a longitudinal extent direction of the projection extending away from said end of the projection. 
However, Young teaches the gap widens in a longitudinal extent direction of the projection extending away from the end of the projection (fig. 7).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified Johnson-Pawlus-Young-Trommer with a gap widening in a longitudinal extent direction of the projection extending away from the end of the projection as taught by Young for the benefit of absorbing impact transferred through each protrusions, so that the shoe sole can effectively absorb external impact and an inner bottom section of the footwear can be horizontally maintained even if a user walks on an unpaved road, thereby attenuating foot fatigue (Young, para. [0013]).
Regarding claim 12, the modified Johnson-Pawlus-Young-Trommer does not teach the midsole is spaced apart from the sole in regions that are adjacent to an inlet mouth of the recesses. However, Young teaches the midsole (fig. 7, midsole comprises element 130 and 120) is spaced apart from the sole in regions that are adjacent to an inlet mouth of the recesses (fig. 7, there is space between the inverted U shaped portion of the outsole and the midsole element 130).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified Johnson-Pawlus-Young-Trommer with the teaching of Young that the midsole is spaced apart from the sole in regions that are adjacent to an inlet mouth of the recesses for the benefit of the protrusions can move independently within the recesses to absorb external impact and maintain stability of the shoe during walking (para. [0013], [0014]).
Regarding claim 13, the modified Johnson-Pawlus-Young-Trommer does not teach the projections are cylindrical or truncated cone shaped. However, Young teaches the projections (fig. 3, protrusions 131) are cylindrical. 
It would be obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified Johnson-Pawlus-Young-Trommer with the cylindrical shape of the projections as taught by Young for the benefit of providing fitting in the corresponding recess of the outsole while providing shock absorbing and stability to the shoe when in use. 
Regarding claim 18, the modified Johnson-Pawlus-Young-Trommer does not teach altogether three rearfoot projections are provided, which are oriented in the shape of a triangle. However, Young teaches altogether three rearfoot projections are provided, which are oriented in the shape of a triangle (annotated fig. 4 below). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified Johnson-Pawlus-Young-Trommer with three rearfoot projections oriented in the shape of a triangle as taught by Young for the benefit of  absorbing external impact and maintaining stability of the shoe at the heel area during walking.

    PNG
    media_image1.png
    561
    251
    media_image1.png
    Greyscale


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Johnson (US 20160324264) in view of Pawlus (US 20040255486), Young-Chul (US 20070277401) and Trommer (US 20060064899), as applied to claim 1 above, and further in view of Del (WO2005077218).
Regarding claim 4, the modified Johnson-Pawlus-Young-Trommer does not teach the lateral wall portion of the projection and/or of the corresponding recess that faces the toe is at a greater incline with respect to a vertical direction than an incline with respect to a vertical direction of the lateral wall portion that faces the heel. 
However, in the same field of endeavor, Del teaches the lateral wall portion of the projection (fig. 2, stem 8) and/or the corresponding recess (fig. 1, recess 10) that faces the toe is at a greater incline with respect to a vertical direction than the portion that faces the heel (fig. 1). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified Johnson-Pawlus-Young-Trommer with inclination of the projection with respect to a vertical direction as taught by Del for the benefit of providing shock absorption and stability in use as the user acts different force on different portions of the protrusions of the midsole. 
Regarding claim 5, the modified Johnson-Pawlus-Young-Trommer teaches the end of the projection is substantially flat (Johnson, fig. 11). The modified Johnson-Pawlus-Young-Trommer does not teach the end of the projection is inclined with respect to a horizontal direction defined by a plane of contact between the sole and the ground. 
However, Del teaches the end of the projection (fig. 2, stem 8) is inclined with respect to a horizontal direction by a plane of contact between the sole and the ground (fig. 1).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified Johnson-Pawlus-Young-Trommer with inclination of the projection with respect to a horizontal direction as taught by Del for the benefit of providing shock absorption and stability in use as the user acts different force on different portions of the protrusions of the midsole.
Regarding claim 6, the modified Johnson-Pawlus-Young-Trommer-Del does not teach the end is inclined such that the portion of the end that faces a toe of the shoe is closer to the ground than the portion facing the heel.
However, Del teaches the end is inclined such that the portion of the end that faces the toe of the shoe is closer to the ground than the portion facing the heel (fig. 1).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified Johnson-Pawlus-Young-Trommer-Del with inclination of the projection such that the portion of the end that faces a toe of the shoe is closer to the ground than the portion facing a heel as taught by Del for the benefit of providing shock absorption and stability in use as the user acts different force on different portions of the protrusions of the midsole.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20160324264) in view of Pawlus (US 20040255486), Young-Chul (US 20070277401) and Trommer (US 20060064899), as applied to claim 1 above, and further in view of Fujita (US 20160255911).
Regarding claim 14, the modified Johnson-Pawlus-Young-Trommer does not teach the projections have a length in a direction extending away from a contact surface that is variable in a direction transverse to the toe-to- heel direction of the shoe. However, in the same field of endeavor, Fujita teaches the projection have a length in a direction extending away from a contact surface that is variable in a direction transverse to the toe-to-heel direction of the shoe (figs. 5A-5E). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified Johnson-Pawlus-Young-Trommer with the projections have a variable length as taught by Fujita for the benefit of providing effective shock absorbing while increasing the gripping force in a running shoe. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20160324264) in view of Pawlus (US 20040255486), Young-Chul (US 20070277401) and Trommer (US 20060064899), as applied to claim 1 above, and further in view of Gross (US 5367791).
Regarding claim 19, the modified Johnson-Pawlus-Young-Trommer does not teach the bottom surface is defined by a sheet fixed to the sole, the sheet being made of a material having higher hardness than the sole. 
However, in the same field of endeavor, Gross teaches the bottom surface is defined by a sheet (fig. 1, element 14), the sheet being made of a material having higher hardness than the sole (fig. 1, element 16)(element 14 is made of abrasion resistant rubber that is somewhat hard, having a durometer of approximately 60 Shore A scale, the element 16 is made of a relatively hard, such as EVA having a durometer of approximately 60 Asker C scale). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified Johnson-Pawlus-Young-Trommer with the bottom surface defined by a sheet fixed to the sole, the sheet being made of a material having higher hardness than the sole as taught by Gross for the benefit of providing greater comfort, performance and health to wearer, particularly a wearer involved in athletic type activities, such as walking and playing tennis (Gross, column 1, lines 27-30).
Regarding claim 20, the modified Johnson-Pawlus-Young-Trommer-Gross does not teach the sheet is made of a transparent or semi-transparent material. However, Trommer teaches the outsole is formed of a transparent or translucent material that is solid and constant across the outsole between the lower surface and the upper surface (abstract). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified Johnson-Pawlus-Young-Trommer-Gross with the sheet mad of a transparent material as taught by Trommer for the benefit of the insert on the upper surface being visible through the outsole without visual obstruction within the material (Trommer, abstract).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20160324264) in view of Pawlus (US 20040255486), Young-Chul (US 20070277401) and Trommer (US 20060064899), as applied to claim 1 above, and further in view of Swager (US 20150282561).
Regarding claim 22, the modified Johnson-Pawlus-Young-Trommer does not teach the midsole has a greater capability of compression in the forefoot region on the side facing an outer edge of the shoe. 
However, in the same field of endeavor, Swager teaches a midsole comprising an elastically compressible first material having a first durometer and extending over a majority of the area of the sole, a longitudinal pronation guiding element, comprising a second material having a second durometer, greater than the first durometer, for providing the wearer’s foot with a longitudinal pronation guiding during walking or running (fig. 2), the midsole has a greater capability of compression in the forefoot region on the side facing an outer edge of the shoe than the guiding element (fig. 2). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified Johnson-Pawlus-Young-Trommer with the midsole having greater capability of compression in the forefoot region on the side facing an outer edge of the shoe as taught by Swager for the benefit of providing the wearer’s foot with a longitudinal pronation guiding during walking or running (Swager, para. [0018]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20160324264) in view of Pawlus (US 20040255486) and Young-Chul (US 20070277401).
Regarding claim 24, Johnson teaches a shoe comprising 
an upper (fig. 8, upper 60), 
a sole (fig. 8, outsole 62)  which defines a substantially flat tread surface that is configured to make contact with ground, and 
a midsole (fig. 8, midsole 64) that can be removably accommodated inside said upper and can be placed on top of said sole (fig. 11, para. [0044]), said midsole comprising a forefoot projection (fig. 8, protrusion 100) and a rearfoot projection (fig. 8, protrusion 100), which are received inside corresponding recesses made in said sole (fig. 11, para. [0044]), said recesses being blind at a relative bottom surface such that said projections do not project from said tread surface (fig. 11), wherein one end of said plurality of projections is in contact with said bottom surface of said recesses at least in said forefoot region (fig. 11) such that said projections are subjected to compression by the foot of the wearer during a walking movement (para. [0033], midsole is constructed of flexible, compressible, shock-absorbent, and/or deformable materials), 
wherein said upper comprises a base surface having a first through-opening (fig. 8A, open area 94) that occupies a central region of the forefoot region, and a second through-opening (fig. 8A, open area 94) that occupies a central region of the rearfoot region, and 
wherein each of the forefoot projection extends from a contact surface of the midsole, the recesses tapering such that in a region surrounding each forefoot projection the contact surface is in contact with the sole (para. [0043], [0044], midsole 64 has protrusions extending downwardly away from the ledge 98; the ledge 98 rests upon the extension 82 of gasket 78 of the outsole 62).
Johnson does not teach a plurality of forefoot projections in a forefoot region and a plurality of rearfoot projections in a rearfoot region, the plurality of forefoot projections and the plurality of rearfoot projections passing through said first through-opening and through said second through-opening, respectively. 
However, in the same field of endeavor, Pawlus teaches the plurality of forefoot projections and the plurality of rearfoot projections (fig. 6, treads of the chassis 608) passing through said first through-opening and through said second through-opening (fig. 6, openings 602, 604), respectively. 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Johnson with the teaching of Pawlus that the plurality of forefoot projections and the plurality of rearfoot projections passing through said first through-opening and through said second through-opening, respectively for the benefit of providing interchangeable components for the shoe and versatile midsole with interior cushioning and protrusions matched to a particular use of the shoe (Pawlus, para. [0028]).
The modified Johnson-Pawlus does not teach a gap remains defined between a projection and a lateral wall of the corresponding recess, the gap defined between a first projection of the forefoot projections and a lateral wall of the corresponding recess has a different size than a gap defined between a second projection of the forefoot projections and a lateral wall of the corresponding recess.
 However, in the same field of endeavor, Young teaches a plurality of forefoot projections in a forefoot region (fig. 3, protrusions 131 at the forefoot region) and a plurality of rearfoot projections in a rearfoot region (fig. 3, protrusions 131 at the rearfoot region), 
a gap remains defined between a projection and a lateral wall of the corresponding recess (fig. 7, there is a gap between the protrusions of element 130 and a lateral wall of the recess of the outsole 110 at the area of inverted U-shaped sections), 
the gap defined between a first projection of the forefoot projections and a lateral wall of the corresponding recess has a different size than a gap defined between a second projection of the forefoot projections and a lateral wall of the corresponding recess (there are different shapes of protrusions 131, which are fitted into different shapes of recesses in the outsole 110, then gap defined between a first projection and a lateral wall of the corresponding recess has a different size than a gap defined between a second projection and a lateral wall of the corresponding recess). 
Young also teaches in a region surrounding each forefoot projection the contact surface is in contact with the sole (fig. 7, midsole comprises element 130 and 120; in a region surrounding each forefoot projection 131, the contact surface of the element 120 is in contact with the outsole 110). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the midsole of the modified Johnson-Pawlus with a gap defined between a projection and a lateral wall as taught by Young for the benefit of absorbing impact transferred through each protrusions, so that the shoe sole can effectively absorb external impact and an inner bottom section of the footwear can be horizontally maintained even if a user walks on an unpaved road, thereby attenuating foot fatigue (Young, para. [0013]).

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments with respect to claim 1 that Johnson does not disclose a plurality of projections passing through a single opening, the arguments have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.
In response to the Applicant’s arguments that Johnson does not teach contact surface of the insole contacting the sole, Johnson does teach in para. [0043], [0044], midsole 64 has protrusions extending downwardly away from the ledge 98; the ledge 98 rests upon the extension 82 of gasket 78 of the outsole 62. Then the contact surface of the insole of Johnson contacts the sole.
In response to the Applicant’s arguments that Yang does not teach different size of gaps in the different projections of the forefoot, the limitation is not in claim 1 as claim 1 recites “the gap defined between a first projection and a lateral wall of the corresponding recess has a different size than a gap defined between a second projection and a lateral wall of the corresponding recess”. And, the arguments are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN T NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732